     8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 1 of 8 - Page ID # 366




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


    ARIS V. GARCIA,
                           Plaintiff,                                           8:20CV232
         vs.
    BIMBO BAKERIES USA, INC., and                                  MEMORANDUM AND ORDER
    INTERNATIONAL UNION OF OPERATING
    ENGINEERS LOCAL 571,
                           Defendants.




         This matter is before the Court on defendant Bimbo Bakeries USA, Inc.’s

(hereinafter “BBU”) partial motion to dismiss, Filing No. 15.1                      This is an action for

discrimination in employment. Jurisdiction is based on 28 U.S.C. § 1331.

         In his pro se Complaint, plaintiff Aris V. Garcia alleges 1) his employer, BBU

discriminated against him based on his race (Asian) in violation of 42 U.S.C. § 1981

(Count I); (2) BBU breached an implied in fact contract with the plaintiff in violation of

Nebraska common law (Count II); (3) BBU discharged him in violation of the collective

bargaining agreement (hereinafter “CBA”) covering his employment, and the Union


1
   Also pending before the Court are several related motions. D efendant International Union of Operating
Engineers, Local 571’s (hereinaf ter “the Union”) mo ves f or an extension of time to f ile a responsive
pleading, Filing Nos. 18 & 21. Garcia moves for default judgment against the Union, contending that the
Union’s Answer was f iled three days beyond the 21-day period of time in which it had to respond. Filing
No. 17. In the interest of justice the court will grant the Union’s motion to file its responsive pleading out of
time, which will render the plaintiff’s motion for default judgment moot. Garcia also moves for oral argument,
and to amend his claims. Filing Nos. 31 and 34. Those motions do not require extensive discussion and
will be denied. The Court finds oral argument will not be helpful to the Court. Further, the plaintiff’s motion
to amend relates to the same assertions advanced in opposition to BUU’s motion to dismiss, and the Court
f inds that granting leave to amend would be f utile. See, e.g., Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir.
2010) (“Denial of a motion for leave to amend on the basis of futility ‘means the district court has reached
the legal conclusion that the amended complaint could not withstand a motion to dismiss under Rule
12(b)(6) of the Federal Rules of Civil Procedure.’” (quoting Cornelia I. Crowell GST Trust v. Possis Med.,
Inc., 519 F.3d 778, 782 (8th Cir. 2008)).


                                                       1
     8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 2 of 8 - Page ID # 367




violated its duty of fair representation to him, both in violation of the Labor Management

Relations Act (hereinafter “LMRA”), 29 U.S.C. § 151 et seq. (Count III); and (4) BBU

committed civil conversion in violation of Nebraska common law (Count IV). Filing No. 1

at 3-5; see also Filing No. 16 at 1.

I.       BACKGROUND

         On June 17, 2020, Garcia filed this action pursuant to, among other things, 42

U.S.C. § 1983 and the LMRA. Filing No. 1. He alleges he was employed by BUU from

September 12, 2012 up to and including September 20, 2016 when he was discharged.

Id. at 1. The plaintiff is of Asian descent and was a member of the Union during his

employment at BUU. Id. at 1-2. He alleges there was an employee handbook that

allegedly limited discharges to just cause and allegedly stated that it was BUU’s policy to

be “fair and uniform in respect to the handling of discipline and termination matters.” Id.

at 2.2

         The events giving rise to the plaintiff’s claims occurred in September 17, 2016.

Filing No. 1 at 2. On that day, the plaintiff contends he was given a written warning and

ultimately discharged. Id. He alleges he was yelled at for leaving other maintenance

employees to work on a machine that he was called to work on. Id. Plaintiff also argues

he never saw Caucasian employees treated the way his employer treated him. Id. He

alleges that the two Caucasian workers who were working on the machine were not

following company rules and regulations, yet, they were not yelled at, given a written

warning, nor disciplined in any fashion. Id. at 2-3.


2
  Throughout his Complaint, the plaintiff ref ers to the CBA as a “handbook” and in other filings ref ers to it
as a “union handbook” or “union book.” In context, it is clear that Garcia’s allegations ref er to the CBA,
rather than any other document. See e.g., Filing No. 25 at 1 (ref erring to the CBA as a “union handbook”
and “union book” but attaching a document titled “Collective Bargaining Agreement”).

                                                      2
   8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 3 of 8 - Page ID # 368




       After he was discharged, the plaintiff contacted the Union to file a grievance. Filing

No. 1. at 2. He alleges the Union failed to file a grievance on his behalf. Id. Also, he

alleges he was provided with some, but not all, of his personal tools, following his

termination. Id. at 3.

       Based on the above conduct, Garcia believes he (1) was treated differently than

Non-Asian employees, (2) was terminated without just cause and in violation of the

implied-in-fact contract of employment, (3) was represented by the Union in bad faith and

in an arbitrary and discriminating manner, and (4) was deprived of some of the personal

tools that he owned. Filing No. 1 at 3-5.

       In its Answer, BBU states that CBA between BBU and the Union governed all the

terms and conditions of employment during the time that Garcia was employed by BBU.

Filing No. 9, BBU’s Answer at 3; see also Filing No. 25, Plaintiff’s Supplement, Excerpts

of Collective Bargaining Agreement (“CBA”). The record shows that Article 10 of the CBA

applies a “just cause” standard to discharges of covered employees, and Article 11 of the

CBA contains a Grievance and Arbitration procedure with timeliness deadlines.          Filing

No. 25, CBA at 9.

       Defendant BUU moves to dismiss the plaintiff’s breach of implied-in-fact contract

claim (Count II), and his LMRA claim (Count III) for failure to state a claim upon which

relief can be granted. Filing No. 15. BUU argues that state law breach of contract claim

is preempted by the LMRA because it directly relies upon the language of the CBA. Filing

No. 16 at 1 & 4. BUU further argues that the LMRA claim is time-barred because the

plaintiff had a six-month window to file the LMRA claim but instead filed almost 4 years

later. Filing No. 16 at 6; see also Filing No. 47 at 5.



                                              3
      8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 4 of 8 - Page ID # 369




II.      LAW

         When reviewing a pro se complaint, the court must give it the benefit of a liberal

construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction” means

that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the

proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

         However, even pro se complaints are required to allege facts which, if true, state

a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir.

1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (stating that federal

courts are not required to “assume facts that are not alleged, just because an additional

factual allegation would have formed a stronger complaint”). In addition, affording a pro

se complaint the benefit of a liberal construction does not mean that procedural rules in

ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

         Under the Federal Rules, a complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 n.3. (2007); Braden v. Wal-Mart Stores, Inc., 588

F.3d 585, 594 (8th Cir. 2009). “Specific facts are not necessary; the statement need only

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555).

In order to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the plaintiff’s

obligation to provide the grounds for his entitlement to relief necessitates that the




                                             4
  8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 5 of 8 - Page ID # 370




complaint contain “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       In deciding a motion to dismiss under Rule 12(b)(6), a court must accept the

allegations contained in the complaint as true and draw reasonable inferences in favor of

the nonmoving party. Cole v. Homier Dist. Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010) .

Determining whether a complaint states a plausible claim for relief is “a context-specific

task” that requires the court “to draw on its judicial experience and common sense.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       Additionally, courts can consider matters that are referenced in the Complaint

because such matters are not “outside the pleadings” for purposes of deciding a motion

to dismiss under Rule 12(b)(6). Campbell v. Qwest Commc'ns, No. 8:07CV69, 2007 WL

1362448 at *1-2 (D. Neb. Apr. 25, 2007). For example, a trial court can consider a CBA

on a motion to dismiss, without converting the motion to one for summary judgment,

where the plaintiff’s claims are based upon that CBA. Jenisio v. Ozark Airlines, Inc. Ret.

Plan for Agent & Clerical Emps., 187 F.3d 970, 972 n. 3 (8th Cir. 1999) (citing Silver v. H

& R Block, Inc., 105 F.3d 394, 397 (8th Cir. 1997)).

       Furthermore, “when a state law claim is substantially dependent on an analysis of

a collective-bargaining agreement, a plaintiff may not evade the preemptive force of §

301 of the LMRA by casting the claim as a state law claim.” Int’l Bhd. of Elec. Workers v.

Hechler, 481 U.S. 851, 859 n. 3 (1987). The preemptive effect of the LMRA on state law

claims that depend upon a CBA has long been recognized by Nebraska state courts and

by the Eighth Circuit. See Hawkins Const. Co. v. Int'l Ass'n of Bridge, Structural &

Ornamental Iron Workers Local No. 21, 525 N.W.2d 637, 645 (Neb. Ct. App. 1994); King



                                               5
       8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 6 of 8 - Page ID # 371




v. Hoover Grp., Inc., 958 F.2d 219, 222-23 (8th Cir. 1992) (imposing sanctions for pursuit

of Nebraska state law contract claims based on rights created by a CBA). The crucial

inquiry is whether “resolution of a state-law claim depends upon the meaning of a [CBA].”

Miner v. Local 373, 513 F.3d 854, 865 (8th Cir. 2008).

          Finally, with regard to an LMRA claim, since § 301 does not contain an explicit

statute of limitations, the Supreme Court has held the six-month limitations period of §

10(b) of the LMRA (29 U.S.C. § 160(b)) applies to such claims. DelCostello v. Int'l Bhd.

of Teamsters, 462 U.S. 151, 171 (1983). The six-month limitations period for § 301

claims commences when the employee “‘should reasonably have known of the union's

alleged breach [of its duty of fair representation].’”   Scott v. UAW Local 879, 242 F.3d

837, 839 (8th Cir. 2001) (quoting Evans v. Nw. Airlines, Inc., 29 F.3d 438, 441 (8th Cir.

1994)); see also Skyberg v. United Food & Commercial Workers Int'l Union, 5 F.3d 297,

301 (8th Cir. 1993); Schuver v. MidAmerican Energy Co., 154 F.3d 795, 800 (8th Cir.

1998). An employee acquires actual or constructive knowledge of a claim when the

CBA’s time limits for filing or further pursuit of a grievance expire. Cook v. Columbian

Chems. Co., 997 F.2d 1239, 1241 (8th Cir. 1993).

III.      DISCUSSION

          In Count II, Garcia alleges that that BBU breached an implied-in-fact contract with

him, in violation of Nebraska common law. He basically alleges an “implied in fact

contract of employment” arose from the “just cause” provision of the CBA, and more

specifically, “the language of the [CBA]; the past practice of the company; the reasonable

expectations of Plaintiff after four years of employment; and the verbal statements of the

company officials[.]” Filing No. 1, Complaint at 4. The Court agrees with BBU that Count



                                               6
    8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 7 of 8 - Page ID # 372




II is preempted by the LMRA because it is “substantially dependent on an analysis of a

collective-bargaining agreement.” Int’l Brotherhood of Electrical Workers, 481 U.S. at 859

n. 3. Under Miner v. Local 373, 513 F.3d at 865, the Court is prohibited from resolving a

“state-law claim [that] depends upon the meaning of a [CBA].” Accordingly, the Court

finds that Garcia’s breach of contract claim should be dismissed.

        Also, the Court agrees that Garcia’s LMRA claim (Count III) is time-barred. It is

undisputed that the plaintiff’s lawsuit was not filed until almost four years after his

termination. He was discharged on September 20, 2016, and he filed this action on June

17, 2020. Under Eighth Circuit precedent, the statute of limitation for filing an LMRA claim

is six-months. See Scott, 242 F.3d at 839; Evans, 29 F.3d at 441; Skyberg, 5 F.3d at

301; Schuver, 154 F.3d at 800. The Court is not persuaded by the plaintiff’s argument

that he should be excused from the filing deadline because the CBA is incomplete, since

it does not contain the six-month filing deadline for LMRA claims. Filing No. 25 at 1. By

his own admission, he knew “less than three months” after his 2016 discharge that the

Union would not further pursue his grievance. Filing No. 35, Supplement at 1-2. The six-

month limitations period thus expired long before the plaintiff filed this action. Accordingly,

the Court finds the LMRA claim is time-barred and should be dismissed.3

        THEREFORE, IT IS ORDERED that:

        1.       Defendant Bimbo Bakeries USA, Inc.’s partial motion to dismiss (Filing No.

                 15) is granted.




3
 BUU also seeks to recover the attorney f ees it incurred in f iling the motion to dismiss, but does not present
authority or argument in support of that position. The award of fees is discretionary, and the Court finds no
good reason to grant this request in this case. See Mullen v. Heinkel Filtering Sys., 770 F.3d 724, 729 (8th
Cir. 2014) (f inding no abuse of discretion in denial of fees). Accordingly, that request will be denied.

                                                       7
8:20-cv-00232-JFB-SMB Doc # 50 Filed: 11/19/20 Page 8 of 8 - Page ID # 373




   2.    The plaintiff’s claims for breach of contract (Count II) and for LMRA

         violations (Count III) against defendant Bimbo Bakeries USA, Inc. are

         dismissed, with prejudice.

   3.    The Union’s Answer (Filing No. 11) is deemed timely filed on July 13, 2020.

         Defendant International Union of Operating Engineers, Local 571’s motions

         for an extension to file a responsive pleading (Filing Nos. 18 & 21) are

         granted.

   4.    Plaintiff’s motion for default judgment (Filing No. 17) is denied as moot.

   5.    Plaintiff’s motion for oral argument (Filing No. 31) and motion to amend

         (Filing No. 34) are denied.

   6.    Pursuant to the order of the Magistrate Judge (Filing No. 39) the parties

         shall confer and submit a joint Rule 26 Plan and serve Rule 26 Disclosures

         within ten (10) days of the date of this Order.

   Dated this 19th Day of November, 2020.

                                            BY THE COURT:

                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge




                                        8
